Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to application filed 10/20/2020 in which the claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” in claims 1-6, 8-16, and “recognition unit” in claims 17-19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structures of control unit and recognition unit are found in Figs. 3, 24 & Para [0181] – [0182].


Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. 	Claims 1-4, 6-11, 17- 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsu et al. WO 2016/199457 A1 (IDS provided 04/23/2021) .

Regarding claim 1, Katsu discloses an information processing device comprising a control unit that controls an information acquisition function to acquire information regarding a state of a user (Page 4 lines 125-134 & Fig. 1 teaches information processing device 100 is a device capable of acquiring sensor information of a user and executing action recognition processing), wherein the control unit controls a transition to an information protection mode that restricts at least part of the information acquisition function on the basis of a start of a protection target act by the user having been estimated (Page 5 lines 181- 186 & Fig. 3 teaches the limiting function by the information processing apparatus 100. Page 9 lines 332-346 &  Figs. 1, 5, 6 teaches of the restriction processing part 130 transmits a function restriction instruction to a sensor group 14 for limiting the function when a specific action of a restriction object such as "taking off clothes" and "dropping makeup" is detected).  

 	Regarding claim 2, Katsu further discloses the information processing device, wherein the control unit controls the information acquisition function in the information protection mode such that accuracy in acquiring information regarding the protection target act decreases (page 13 lines 520-539 teaches information processing device is equipped with a sensor group such as GPS, or the like as well as a display device or vibrator, camera and microphone and when it is detected that the user is changing, the restriction processing part 130 searches the surrounding camera when the photographing is to be prohibited, and notifies the fact that the photographing function of the camera is turned off.. In addition, when the user is photographed by the camera of another person in the restriction section, mosaic is applied to the display area of the user included in the image and turning off the microphone).  

 	Regarding claim 3, Katsu further discloses the information processing device, wherein the control unit performs control to decrease the accuracy in acquiring the information regarding the protection -target act in the information protection mode to an extent that at least one of the protection target act or the user cannot be identified (page 13 lines 520-539 teaches information processing device is equipped with a sensor group such as GPS, or the like as well as a display device or vibrator, camera and microphone and when it is detected that the user is changing, the restriction processing part 130 searches the surrounding camera when the photographing is to be prohibited, and notifies the fact that the photographing function of the camera is turned off.. In addition, when the user is photographed by the camera of another person in the restriction section, mosaic is applied to the display area of the user included in the image and turning off the microphone).  

 	Regarding claim 4, Katsu further discloses the information processing device, wherein the control unit performs control to stop acquisition of information regarding the protection target act in the information protection mode (page 13 lines 520-539 teaches when it is detected that the user is changing, the restriction processing part 130 searches the surrounding camera when the photographing is to be prohibited, and notifies the fact that the photographing function of the camera is turned off, when a predetermined keyword is detected by an action recognition part 110 of the information processing device 100, it is determined that the specific action of the restriction object is started when a predetermined keyword is detected by the action recognition part 110 of the information processing device 100, for example, and the restriction processing part 130 May be notified to turn off the microphone around the user).

 	Regarding claim 6, Katsu further discloses the information processing device, wherein the control unit controls a return to a normal mode that does not restrict the information acquisition function in the information protection mode on the basis of an end of the protection target act having been estimated (Page 9 lines 338-346 teaches placing a functionality limit on a sensor group when a specific action such as undressing, etc., is detected, while removing a functionality limit on a sensor group when an action such as getting dressed is detected, and detecting the completion of the movement of putting on clothes by way of a sensor that is operating while there is a functionary limit).  

	Regarding claim 7, Katsu further discloses the information processing device, wherein the information acquisition function includes at least one of an image acquisition function, a voice acquisition function, or a positional information acquisition function (page 13 lines 520-539 teaches of the camera, microphone).  

 	Regarding claim 8, Katsu further discloses the information processing device, wherein the information protection mode includes an image protection mode, and the Page 8 lines 297-301 & Figs. 5, 6 teaches restriction section is specified by a specific action of a restriction object for determining the start of the restriction section. page 13 lines 520-539  teaches determining that the specific action of the restriction object is started when a predetermined keyword is detected by the action recognition part 110 of the information processing device 100, for example, and the restriction processing part 130).

 	Regarding claim 9, Katsu further discloses the information processing device, wherein the protection target act includes at least an act of changing clothes by the user, and the control unit restricts, on the basis of a start of - 55 - the act of changing clothes having been estimated, the image acquisition function to an extent that at least one of the act of changing clothes or the user cannot be identified (Page 9 lines 338- page 10 line 386 teaches placing a functionality limit on a sensor group when a specific action such as undressing, etc., is detected, while removing a functionality limit on a sensor group when an action such as getting dressed is detected, and detecting the completion of the movement of putting on clothes by way of a sensor that is operating while there is a functionary limit).


page 13 lines 520-539  teaches when a predetermined keyword is detected by an action recognition part 110 of the information processing device 100, it is determined that the specific action of the restriction object is started when a predetermined keyword is detected by the action recognition part 110 of the information processing device 100, for example, and the restriction processing part 130 May be notified to turn off the microphone around the user).  

 	Regarding claim 11, Katsu further discloses the information processing device, wherein the protection target act includes a protection target utterance by the user, and the control unit restricts, on the basis of a start of the protection target utterance having been estimated, at least part of the voice acquisition function to an extent that a content of the protection target utterance cannot be identified (page 13 lines 520-539 teaches when a predetermined keyword is detected by an action recognition part 110 of the information processing device 100, it is determined that the specific action of the restriction object is started when a predetermined keyword is detected by the action recognition part 110 of the information processing device 100, for example, and the restriction processing part 130 May be notified to turn off the microphone around the user). 
Page 9 lines 332-346 &  Figs. 1, 5, 6 teaches of the restriction processing part 130 transmits a function restriction instruction to a sensor group 14 for limiting the function when a specific action of a restriction object such as "taking off clothes" and "dropping makeup" is detected).  

 	Regarding claim 18, Katsu further discloses the information processing device, wherein the recognition unit estimates the end of the protection target act on the basis of information acquired by a remaining function of the information acquisition function in the information protection mode (Page 9 lines 338 - page 10 line 386 teaches placing a functionality limit on a sensor group when a specific action such as undressing, etc., is detected, while removing a functionality limit on a sensor group when an action such as getting dressed is detected, and detecting the completion of the movement of putting on clothes by way of a sensor that is operating while there is a functionary limit).

 	Regarding claim 20, Katsu further discloses an information processing method comprising controlling an information acquisition function by a processor to acquire information regarding a state of a user (Page 4 lines 125-134 & Fig. 1 teaches information processing device 100 is a device capable of acquiring sensor information of a user and executing action recognition processing),), wherein the Page 5 lines 181- 186 & Fig. 3 teaches the limiting function by the information processing apparatus 100. Page 9 lines 332-346 &  Figs. 1, 5, 6 teaches of the restriction processing part 130 transmits a function restriction instruction to a sensor group 14 for limiting the function when a specific action of a restriction object such as "taking off clothes" and "dropping makeup" is detected).  

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katsu et al. WO 2016/199457 A1 (IDS provided 04/23/2021)  in view of Hidehiko et al. JP 2003-42536 A (IDS provided 04/23/2021) .

 	Regarding claim 5, Katsu discloses the information processing device according to claim 1, Katsu does not explicitly disclose, wherein - 54 - the control unit determines a restricted content of the information acquisition function on the basis of a protection level of the protection target act in the information protection mode. However  Hidehiko disclose, wherein - 54 - the control unit determines a restricted content of the information acquisition function on the basis of a protection level of the protection target act in the information protection mode (Para[0013] - [0016] & Fig. 3 teaches of the select the levels according to privacy level ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of information processing of appropriately restricting acquisition and disclose of information on the basis of behavior recognition result of user of Katsu with the method of setting a level of privacy of Hidehiko to obtain a system in which functionality limit on a sensor placed on the basis of a level of privacy protection.


12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsu et al. WO 2016/199457 A1 (IDS provided 04/23/2021)  in view of Tatsumi et al. WO 2016/103881 A1 (IDS provided 04/23/2021).

 	Regarding claim 12, Katsu discloses the information processing device according to claim 1, Katsu does not explicitly disclose, wherein the information protection mode includes a positional information protection mode, and the control unit controls a transition to the positional information protection mode on the basis of the start of the protection target act having been estimated, and restricts at least part of a positional information - 56 - acquisition function in the positional information protection mode. However Tatsumi discloses wherein the information protection mode includes a positional information protection mode, and the control unit controls a transition to the positional information protection mode on the basis of the start of the protection target act having been estimated, and restricts at least part of a positional information - 56 - acquisition function in the positional information protection mode (Page 6 lines 217- page 7 line 259 & Fig. 5 teaches in step 27 it is determined whether or not position information acquired in step 22 to a position registered at which learning is to be stopped ex: user’s home). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of information processing of appropriately restricting acquisition and disclose of information on the basis of behavior recognition result of user of Katsu with the method to determine the image acquired or voice acquired as a trigger of learning stop of Tatsumi in order to provide a system which can stop learning based on the positional information.
 (Page 6 lines 217- page 7 line 259 & Fig. 5 teaches the state of learning stop is started based on position registered in advance at which learning is to be stopped ex: user’s home, conference room etc.).  Motivation to combine as indicated in claim 12.

	Regarding claim 19, Katsu discloses the information processing device according to claim 17, Katsu does not explicitly disclose wherein the recognition unit detects the start or the end of the protection target act on the basis of an instruction of the user. However Tatsumi disclose wherein the recognition unit detects the start or the end of the protection target act on the basis of an instruction of the user (Page 6 lines 228-234 & Fig. 5 teaches in a step 26 it is determined whether or not there is an image acquired in the step 23 or a voice acquired in step 24 a trigger of learning stop). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of information processing of appropriately restricting acquisition and disclose of information on the basis of behavior recognition result of user of Katsu with the method to determine the image acquired or voice acquired as a trigger of learning stop of Tatsumi in order to provide a system which can stop learning based on the positional information..

s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsu et al. WO 2016/199457 A1 (IDS provided 04/23/2021)  in view of Akihiro et al. JP 2003 291084 A (IDS provided 04/23/2021). 

 	Regarding claim 14, Katsu discloses the information processing device according to claim 1, Katsu does not explicitly disclose wherein the control unit controls an exhibition regarding execution of the information protection mode in the information protection mode. However Akihiro discloses wherein the control unit controls an exhibition regarding execution of the information protection mode in the information protection mode (Para [0033] – [0039] & Fig. 3, 5, 6B teaches image processing by masking the image area outside the peripheral portion of subject’s face and such extraction process avoid situation subject’s privacy is infringed).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of information processing of appropriately restricting acquisition and disclose of information on the basis of behavior recognition result of user of Katsu with the method of appropriately controlling the visual field by image processing of Akihiro in order to provide a system with necessary communication information while protecting privacy.

 	Regarding claim 15, Akihiro further discloses the information processing device, wherein the control unit performs control to notify the user of the information protection mode being executed by using a voice or visual information in the information protection mode (Para[0036] teaches of the emitting a warning voice or execute a special action sequence).  Motivation to combine as indicated in claim 14.
Para[0036] teaches of the emitting a warning voice or execute a special action sequence).  Motivation to combine as indicated in claim 14.

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425